                           Case MDL No.THE
                            BEFORE      2993 UNITED
                                              DocumentSTATES
                                                      33 Filed 03/11/21
                                                                JUDICIALPagePANEL
                                                                            1 of 12
                                               ON MULTIDISTRICT LITIGATION

MDL No. 2993                    Crop Inputs Antitrust Litigation
        ______ & Title - IN RE: ____________________________________________________


                                                           NOTICE OF APPEARANCE
                                      (Appearances should only be entered in compliance with Rule 4.1(c).


PARTIES REPRESENTED (indicate plaintiff or defendant (i.e. Plaintiff Bob Jones)–If representation
includes more than one party, attach a separate list.)
See attached Schedule of Parties Represented

SHORT CASE CAPTION(s) (Include District and Civil Action No. (i.e. Jones v. Smith Corp., et al., D.
Delaware, 1:14-586)–If party representation includes more than one case, attach a schedule of actions)
NOTE: Include only actions in which you are entering an Appearance.
See attached Schedule of Actions



        In compliance with Rule 4.1(c), R.P.J.P.M.L., 199 F.R.D. 425, 431 (2001), the following designated
attorney is authorized to receive service of all pleadings, notices, orders, and other papers relating to practice before
the United States Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
aware that only one attorney can be designated for each party.

                         3/11/21                                                       /s/ F. Matthew Ralph
            _____________________________________________________________________________
                                       Date                                           Signature of Attorney or Designee


Name and Address of Designated Attorney: F. Matthew Ralph
                                                                          DORSEY & WHITNEY LLP
                                                                          50 S. Sixth St., Ste. 1500, Minneapolis, MN 55402

Telephone No.: 612-340-2600
               ________________________                                                     (952) 516-5574
                                                                                   Fax No.:________________________

                         ralph.matthew@dorsey.com
Email Address: _________________________

Instructions:


1. From the JPML home page, download Notice of Appearance. Fill out form and save in .pdf format. (All documents filed with the Judicial Panel must be in PDF Format.)
The Appearance Form is to be filed as the main PDF document. Any documents submitted with the Appearance Form are attachments.
2. Select MDL from the menu bar at the top of the ECF screen.
3. Click on Notices. Select the appropriate Notice of Appearance. Select Next.
4. Enter the three or four digit MDL number (ex. 875). Select Next.
5. Verify MDL number, if correct Select Next.
6. Choose the case(s) for which the Appearance is being filed. Select Next.
7. Select Party. Select next twice.
8. Upload the Appearance Form as the Main document and all other documents as attachments. Be sure to choose a category and description. Select the document to which
the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial Motion for Transfer and Appearances filed in transferred litigations should be
linked to the Conditional Transfer Order (CTO).
9. Select the next button and verify docket text. If correct continue to select next to complete the transaction.
                                                                                                                                                               JPML Form 18
      Case MDL No. 2993 Document 33 Filed 03/11/21 Page 2 of 12




                  In re: Crop Inputs Antitrust Litigation
                              MDL No. 2993


                      Schedule of Parties Represented


1. Defendant GROWMARK, Inc.

2. Defendant GROWMARK FS, LLC
        Case MDL No. 2993 Document 33 Filed 03/11/21 Page 3 of 12




                         In re: Crop Inputs Antitrust Litigation
                                       MDL No. 2993


                                    Schedule of Actions


1. Budde v. Bayer, et al., 2:21-cv-02095 (D. Kan.) (filed Feb. 19, 2021)

2. Canjar v. Bayer, et al., 3:21-cv-00181 (S.D. Ill.) (filed Feb. 16, 2021)

3. Carlson v. Bayer, et al., 0:21-cv-00475 (D. Minn.) (filed Feb. 22, 2021)

4. Eagle Lake Farms v. Bayer, et al., 0:21-cv-00543 (D. Minn.) (filed Feb. 24, 2021)

5. Dekrey v. Bayer, et al., 0:21-cv-00639 (D. Minn.) (filed Mar. 5, 2021)

6. Duncan v. Bayer, et al., 3:21-cv-00158 (S.D. Ill.) (filed Feb. 11, 2021)

7. Flaten v. Bayer, et al., 0:21-cv-00404 (D. Minn.) (filed Feb. 11, 2021)

8. Handwerk v. Bayer, et al., 0:21-cv-00351 (D. Minn.) (filed Feb. 5, 2021)

9. Jones Planting Co. III v. Bayer, et al., 3:21-cv-00173 (S.D. Ill.) (filed Feb. 12, 2021)

10. Lex v. Bayer, et al., 3:21-cv-0122 (S.D. Ill.) (filed Feb. 2, 2021)

11. Pfaff v. Bayer et al., 0:21-cv-00462 (D. Minn.) (filed Feb. 19, 2021)

12. Piper v. Bayer, et al., 3:21-cv-00021 (S.D. Ill.) (filed Jan. 8, 2021)

13. Ryan Bros., Inc. v. Bayer, et al., 0:21-cv-00433 (D. Minn.) (filed Feb. 17, 2021)

14. Swanson v. Bayer, et al., 3:21-cv-00046 (S.D. Ill.) (filed Jan. 13, 2021)

15. Tom Burke Farms v. Bayer, et al., 2:21-cv-01049 (E.D. Pa.) (filed Mar. 4, 2021)

16. Vienna Eqho Farms v. Bayer, et al., 3:21-cv-00204 (S.D. Ill.) (filed Feb. 22, 2021)
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 4 of 12




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: Crop Inputs Antitrust Litigation                                          MDL No. 2993

                                    PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of
Appearance of F. Matthew Ralph were served on all parties in the following cases
electronically via ECF, or as indicated below, on March 11, 2021.

                                     Counsel for Plaintiffs

Piper v. Bayer CropScience, LP et al., S.D. Illinois, C.A. No. 3:21-cv-00021
Swanson v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00046
Lex v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00122
Jones Planting Co. III v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00173

Served via ECF
Vincent Briganti, Esq.                             W. Joseph Brucker, Esq.
vbriganti@lowey.com                                wjbruckner@locklaw.com

Linda P. Nussbaum, Esq.                            Karin E. Garvey, Esq.
lnussbaum@nussbaumpc.com                           kgarvey@labaton.com



Served via U.S. Mail
Christian Levis, Esq.                              Bart D. Cohen, Esq.
Roland R. St. Louis, III, Esq.                     Christopher B. Sanchez, Esq.
LOWEY DANNENBERG, P.C.                             NUSSBAUM LAW GROUP, P.C.
44 South Broadway                                  1211 Avenue of the Americas, 40th Floor
White Plains, NY 10601                             New York, NY 10036

Robert A. Clifford, Esq.                           Arthur N. Bailey, Esq.
Shannon M. McNulty, Esq.                           Marco Cercone, Esq.
CLIFFORD LAW OFFICES PC                            RUPP BAASE PFALZGRAF
120 North LaSalle St., Suite 3100                  CUNNINGHAM LLC
Chicago, IL 60602                                  1600 Liberty Building
                                                   424 Main Street
                                                   Buffalo, NY 14202
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 5 of 12




Charles F. Barrett, Esq.                         J. Barton Goplerud, Esq.
NEAL & HARWELL, PLC                              Brandon M. Bohlman, Esq.
1201 Demonbreun Street, Suite 1000               SCHINDLER, ANDERSON, GOPLERUD
Nashville, TN 37203                              & WEESE P.C.
                                                 5015 Grand Ridge Drive, Suite 100
                                                 West Des Moines, IA 50265

Gregory S. Asciolla, Esq.                        Jonathan P. Barrett, Esq.
Jonathan S. Crevier, Esq.                        BARRETT LAW, PLLC
LABATON SUCHAROW LLP                             121 Colony Crossing, Suite D
140 Broadway                                     Madison, MS 39110
New York, NY 10005

Marc Edelson, Esq.                               Joseph E. Mariotti, Esq.
EDELSON LECHTZIN LLP                             CAPUTO & MARIOTTI, P.C.
3 Terry Drive, Suite 205                         730 Main Street
Newtown, PA 18940                                Moosic, PA, 18507

Robert K. Shelquist, Esq.                        Robert L. King, Esq.
Brian D. Clark, Esq.                             Stephen M. Tillery, Esq.
Rebecca A. Peterson, Esq.                        Jamie L. Boyer, Esq.
Stephanie A. Chen, Esq.                          Carol Lee O’Keefe, Esq.
LOCKRIDGE GRINDAL NAUEN P.L.L.P.                 KOREIN TILLERY
100 Washington Ave. South, Suite 2200            One U.S. Bank Plaza
Minneapolis, MN 55401                            505 North 7th Street, Suite 3600
                                                 St. Louis, MO 63101-1625

                                                 George, A. Zelcs, Esq.
                                                 John A. Libra, Esq.
                                                 Randall P. Ewing, Jr., Esq.
                                                 Jonathon Byrer, Esq.
                                                 Ryan Zachary Cortazar, Esq.
                                                 KOREIN TILLERY
                                                 205 North Michigan Avenue, Suite 1950
                                                 Chicago, IL 60601


Duncan v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00158

Served via ECF
Derek Y. Brandt, Esq.
dyb@mccunewright.com




                                             2
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 6 of 12




Served via U.S. Mail
Leigh M. Perica, Esq.                            Richard D. McCune, Esq.
Connor P. Lemire, Esq.                           MCCUNE WRIGHT AREVALO, LLP
MCCUNE WRIGHT AREVALO, LLP                       3281 East Guasti Road, Suite 100
231 North Main Street, Suite 20                  Ontario, California 91761
Edwardsville, Illinois 62025

Canjar v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00181

Served via U.S. Mail
Robert L. King, Esq.                             George, A. Zelcs, Esq.
Stephen M. Tillery, Esq.                         John A. Libra, Esq.
Jamie L. Boyer, Esq.                             Randall P. Ewing, Jr., Esq.
Carol Lee O’Keefe, Esq.                          Jonathon Byrer, Esq.
KOREIN TILLERY                                   Ryan Zachary Cortazar, Esq.
One U.S. Bank Plaza                              KOREIN TILLERY
505 North 7th Street, Suite 3600                 205 North Michigan Avenue, Suite 1950
St. Louis, MO 63101-1625                         Chicago, IL 60601

Joseph E. Mariotti, Esq.                         Marc Edelson, Esq.
CAPUTO & MARIOTTI, P.C.                          EDELSON LECHTZIN LLP
730 Main Street                                  3 Terry Drive, Suite 205
Moosic, PA, 18507                                Newtown, PA 18940


Vienna Eqho Farms v. Bayer CropScience, LP et al., S.D. Illinois, C.A. 3:21-cv-00204

Served via U.S. Mail
Jonathan W. Cuneo, Esq.                          John W. “Don” Barrett, Esq.
Victoria Sims, Esq.                              Katherine Barrett Riley, Esq.
Blaine Finley, Esq.                              David McMullan, Jr., Esq.
CUNEO GILBERT & LADUCA, LLP                      Sterling Starns, Esq.
4725 Wisconsin Ave., NW, Suite 200               BARRETT LAW GROUP, P.A.
Washington, DC 20016                             P.O. Box 927
                                                 404 Court Square North
                                                 Lexington, Mississippi 39095-0927




                                             3
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 7 of 12




Budde v. Bayer CropScience, LP et al., D. Kansas, C.A. 2:21-cv-02095

Served via U.S. Mail
Rex A Sharp, Esq.
Ruth Anne French-Hodson, Esq.
SHARP LAW, LLP
5301 W. 75th Street
Prairie Village, KS 66208




Handwerk v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00351

Served via ECF
Daniel E. Gustafson, Esq.
dgustafson@gustafsongluek.com

Served via U.S. Mail
Joseph W. Cotchett, Esq.                        Daniel C. Hedlund, Esq.
Adam J. Zpala, Esq.                             Michelle J. Looby, Esq.
Karin B. Swope, Esq.                            Daniel J. Nordin, Esq.
Elizabeth T. Castillo, Esq.                     Mickey L. Stevens, Esq.
James G.B. Dallal, Esq.                         GUSTAFSON GLUEK PLLC
Reid W. Gaa                                     Canadian Pacific Plaza
COTCHETT, PITRE & MCCARTHY, LLP                 120 South Sixth Street, Suite 2600
840 Malcolm Road, Suite 200
Burlingame, CA 94010

Joseph Goldberg, Esq.                           Michael R. Cashman, Esq.
Vincent J. Ward, Esq.                           Anne T. Regan, Esq.
Frank T. David, Esq.                            Nathan D. Prosser, Esq.
Josh B. Ewing, Esq.                             HELLMUTH & JOHNSON PLLC
FREEDMAN BOYD HOLLANDER                         8050 West 78th Street
GOLDBERG URIAS & WARD P.A.                      Edina, MN 55439
20 First Plaza, Suite 700
Albuquerque, NM 87102

Flaten v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00404

Served via ECF
Daniel E. Gustafson, Esq.
dgustafson@gustafsongluek.com




                                            4
            Case MDL No. 2993 Document 33 Filed 03/11/21 Page 8 of 12




Served via U.S. Mail
Richard M. Paul III, Esq.                        Daniel C. Hedlund, Esq.
Ashlea G. Schwarz, Esq.                          Michelle J. Looby, Esq.
PAUL LLP                                         Daniel J. Nordin, Esq.
601 Walnut Street, Suite 300                     Mickey L. Stevens, Esq.
Kansas City, MO 64106                            GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600



Ryan Bros., Inc., et al. v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00433

Served via U.S. Mail
Drew R. Ball, Esq.                               Michael R. Cashman, Esq.
Steve McCann, Esq.                               Anne T. Regan, Esq.
BALL & McCANN, P.C.                              Nathan D. Prosser, Esq.
161 North Clark Street, Suite 1600               HELLMUTH & JOHNSON PLLC
Chicago, Illinois 60601                          8050 West 78th Street
                                                 Edina, MN 55439



Pfaff v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00462

Served via ECF
Daniel E. Gustafson, Esq.
dgustafson@gustafsongluek.com

Served via U.S. Mail
Robert J. Gralewski, Jr., Esq.                   Daniel C. Hedlund, Esq.
Samantha L. Greenberg, Esq.                      Michelle J. Looby, Esq.
KIRBY McINERNEY LLP                              Daniel J. Nordin, Esq.
600 B Street, Suite 2110                         Mickey L. Stevens, Esq.
San Diego, CA 92101                              GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South Sixth Street, Suite 2600

Timothy D. Battin, Esq.                          Kenneth A. Wexler, Esq.
Christopher V. Le, Esq.                          Mark R. Miller, Esq.
STRAUS & BOIES, LLP                              Melinda J. Morales, Esq.
4041 University Drive, Suite 500                 WEXLER WALLACE LLP
Fairfax, VA 22030                                55 W. Monroe Street, Suite 3300
                                                 Chicago, Illinois 60603




                                             5
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 9 of 12




Carlson v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00475

Served via U.S. Mail
David M. Cialkowski, Esq.
Brian C. Gudmundson, Esq.
Alyssa J. Leary, Esq.
ZIMMERMAN REED LLP
1100 IDS Center, 80 S. 8th St.
Minneapolis, MN 55402



Eagle Lake Farms v. Bayer v. Bayer CropScience, LP et al., D. Minnesota,
C.A. 0:21-cv-00543

Served via ECF
Daniel E. Gustafson, Esq.
dgustafson@gustafsongluek.com

Served via U.S. Mail
Jeffrey B. Gittleman, Esq.                      Daniel C. Hedlund, Esq.
Chad A. Carder, Esq.                            Michelle J. Looby, Esq.
BARRACK, RODOS & BACINE                         Daniel J. Nordin, Esq.
3300 Two Commerce Square                        Mickey L. Stevens, Esq.
2001 Market Street                              GUSTAFSON GLUEK PLLC
Philadelphia, PA 19103                          Canadian Pacific Plaza
                                                120 South Sixth Street, Suite 2600
John G. Emerson, Esq.
EMERSON FIRM, PLLC
2500 Wilcrest, Suite 300
Houston, TX 77042



Dekrey v. Bayer CropScience, LP et al., D. Minnesota, C.A. 0:21-cv-00639

Served via U.S. Mail
David M. Cialkowski, Esq.                       E. Powell Miller, Esq.
Brian C. Gudmundson, Esq.                       Sharon S. Almonrode, Esq.
Alyssa J. Leary, Esq.                           William Kalas, Esq.
ZIMMERMAN REED LLP                              Dennis A. Lienhardt, Esq.
1100 IDS Center, 80 S. 8th St.                  THE MILLER LAW FIRM PC
Minneapolis, MN 55402                           950 West University Drive
                                                Rochester, Michigan 48307




                                            6
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 10 of 12




Tom Burke Farms v. Bayer CropScience, LP et al., E.D. Pennsylvania, C.A. 2:21-cv-01049

Served via U.S. Mail
Michael J. Boni, Esq.                                Patrick Howard, Esq.
Joshua D. Snyder, Esq.                               Simon B. Paris, Esq.
BONI, ZACK & SNYDER LLC                              SALTZ, MONGELUZZI & BENDESKY, P.C.
15 St. Asaphs Road                                   1650 Market Street, 52nd Floor
Bala Cynwyd, PA 19004                                Philadelphia, PA 19103

Dianne M. Nast, Esq.                                 Roberta D. Liebenberg, Esq.
NASTLAW LLC                                          Gerard A. Dever, Esq.
1101 Market Street, Suite 2801                       Jessica D. Khan, Esq.
Philadelphia, PA 19107                               FINE, KAPLAN AND BLACK, RPC
                                                     One South Broad Street, 23rd Floor
                                                     Philadelphia, PA 19107



                                      Counsel for Defendants

                                      All Actions Listed Above

Served via U.S. Mail
Jonathan Gleklen, Esq.                               David Lender, Esq.
Laura Shores, Esq.                                   Adam Hemlock, Esq.
ARNOLD & PORTER                                      WEIL, GOTSHAL & MANGES LLP
601 Massachusetts Ave, NW                            767 5th Avenue
Washington, DC 20001-3743                            New York, NY 10153

Counsel for Defendants Bayer CropScience, Inc. and   Counsel for Defendant BASF Corporation
Bayer CropScience, LLC

Eric Mahr, Esq.                                      Kathy, L. Osborn, Esq.
Angela Landry, Esq.                   FAEGRE DRINKER
Daphne Lin, Esq.                      300 N. Meridian St., Suite 2500
FRESHFIELDS BRUCKHAUS DERINGER US LLP Indianapolis, IN 46204
700-13th Street NW, 10th Floor
Washington, DC 20005

Counsel for Defendant Cargill, Inc.                  Counsel for Defendant CHS, Inc.




                                                 7
           Case MDL No. 2993 Document 33 Filed 03/11/21 Page 11 of 12




Jason A. Lackerman, Esq.                           Michael L. McCluggage, Esq.
Leslie John, Esq.                                  Barack Echols, Esq.
BALLARD SPAHR                                      EIMER STAHL LLP
1735 Market Street, 51st Floor                     224 South Michigan Avenue, Suite 1100
Philadelphia, PA 19103-7599                        Chicago, IL 60604

Counsel for Defendant Corteva, Inc.                Counsel for Defendant Federated
                                                   Cooperatives, Ltd.

Paul Lopach, Esq.                                  Shylah R. Alfonso, Esq.
Mike Hofmann, Esq.                                 PERKINS COIE
BRYAN CAVE LEIGHTON PAISNER                        1201 Third Avenue, Ste 4900
1700 Lincoln Street, Suite 4100                    Seattle, WA 98101-3099
Denver, CO 80203-4541

Counsel for Defendant Nutrien AG Solutions         Counsel for Defendant Simplot AB Retail Sub


Jesse Solomon, Esq.                                Lee Peifer, Esq.
DAVIS POLK & WARDWELL LLP                          Peter C. Quittmeyer, Esq.
901 15th Street N.W.                               Jim McGibbon, Esq.
Washington, DC 20005                               EVERSHEDS SUTHERLAND (US) LLP
                                                   999 Peachtree Street, NE, Suite 2300
                                                   Atlanta, GA 30309-3996

Counsel for Defendant Syngenta Corporation         Counsel for Defendant Tenkoz, Inc.

Craig C. Martin, Esq.                              Nathan Eimer, Esq.
Matt Basil, Esq.                                   Vanessa Jacobsen, Esq.
WILLKIE FARR & GALLAGHER LLP                       Brian Chang, Esq.
300 North LaSalle                                  EIMER STAHL
Chicago, IL 60654-3406                             224 South Michigan Avenue, Suite 1100
                                                   Chicago, IL 60604

Counsel for Defendant Univar Solutions, Inc.       Counsel for Defendant Winfield Solutions, LLC




                                               8
          Case MDL No. 2993 Document 33 Filed 03/11/21 Page 12 of 12




Dated this 11th day of March, 2021.

                                          Respectfully Submitted,

                                                 /s/ F. Matthew Ralph
                                          F. Matthew Ralph, Esq
                                          DORSEY & WHITNEY LLP
                                          Suite 1500, 50 South Sixth Street
                                          Minneapolis, MN 55402
                                          Telephone: (612) 340-2600
                                          Facsimile: (612) 340-2868
                                          ralph.matthew@dorsey.com
                                          Counsel for Defendants GROWMARK,
                                          Inc. and GROWMARK FS, LLC




                                      9
